Citation Nr: 1720224	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  15-28 034	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from November 1997 to February 1998, and had active duty service in the Army from October 2001 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed that decision.  

With respect to the psychiatric disorder claim, the Board notes that the Veteran specifically claimed service connection for PTSD; however, there are additional psychiatric diagnoses of record.  As such, the Board has broadened that claim in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the PTSD claim, the Veteran underwent a July 2014 VA examination, in which the VA examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 criteria.  The examiner diagnosed the Veteran with an amphetamine use disorder in early full remission, noting that accurate mood disorder diagnoses could not be made until the Veteran had been fully sober for at least 6 months.  To support his conclusions, the VA examiner stated that the Veteran did not have a diagnosis of PTSD or any confirmed criterion A PTSD stressors, and further asserted that the evidence of record refuted the Veteran's claims.  

However, the Veteran's VA treatment records contain multiple diagnoses of PTSD and other mental health disorders which the VA examiner does not address in his opinion.  For example, in a November 2013 VA mental health diagnostic interview, the Veteran was diagnosed with PTSD and a depressive disorder.  Additionally, an April 2014 mental health substance abuse psychosocial assessment noted that the Veteran's chart reflected diagnoses of PTSD, depression, bi-polar disorder, and anxiety at that time.  Because the VA examiner apparently failed to consider the Veteran's VA treatment records, the Board finds that the VA opinion is inadequate for adjudication purposes.  Consequently, the Board finds that a remand is necessary in order to obtain another opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the Veteran's claimed sleep disorder, the Veteran stated in his April 2017 Board hearing that he had difficulty calming down enough to fall asleep, and that he experienced nightmares that disrupted his sleep; additionally, the Veteran's VA treatment records document that the Veteran has consistently reported difficulty sleeping and received treatment and medication for his sleep disorder.  The evidence of record meets the low threshold for obtaining a VA examination in this case, and one should be provided to determine the nature and etiology of the Veteran's claimed sleep disorder.  Accordingly, a remand is necessary for such to be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2014);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claimed hearing loss, the Veteran underwent a July 2014 VA examination, in which the VA examiner concluded that the Veteran did not have a current hearing loss disability.  However, the Veteran contended during his April 2017 Board hearing that his service-connected bilateral hearing loss had increased in severity since last evaluated in July 2014.  Remand for a new VA examination is therefore required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

In the Veteran's April 2017 Board hearing, the Veteran's representative also referenced that the Veteran was diagnosed with clinical PTSD in June 2012 at the Salt Lake City VA Medical Center, and further noted that the Veteran received treatment at a VA facility in Sheridan, Wyoming.  Those VA records have not been associated with the claims folder, and must be obtained upon remand.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Salt Lake City VA Medical Center, the Pocatello CBOC, the Sheridan VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Then, schedule the Veteran for a VA examination for his claimed psychiatric disorder by an appropriate professional, either a psychiatrist or a psychologist, who has not previously examined the Veteran.  The entire claims file, including all electronic files, must be reviewed by the examiner. 

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  The examiner must clearly identify each psychiatric disorder found to be present (to include depression, bi-polar disorder, anxiety, and PTSD).

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the diagnoses of PTSD, or any other psychiatric diagnoses, reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders (to include depression, bi-polar disorder, anxiety, and PTSD), either commenced during or are otherwise etiologically related to the Veteran's period of service. 

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to fear or hostile military or terrorist activity.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Then, schedule the Veteran for a VA examination for his claimed sleep disorder by an appropriate professional who has not previously examined the Veteran.  The entire claims file, including all electronic files, must be reviewed by the examiner.

The examiner is to identify any present sleep disorder; and for any such distinct sleep disorder found (as opposed to any symptoms of sleep disturbance that are simply a manifestation of a psychiatric disability), provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder (i) had its onset in service or is otherwise related to injury or disease in service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Then, schedule the Veteran for a VA audiological examination by an appropriate professional.  The entire claims file, including all electronic files, must be reviewed by the examiner.  Audiometric testing should be completed and any bilateral hearing loss disability under 38 C.F.R. § 3.385 should be noted.  Then, the examiner should opine whether the Veteran's bilateral hearing loss at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any noise exposure therein.

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment, or whether such hearing loss began during or was initially manifested during military service, or within one year after discharge therefrom.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service. 

All opinions must be accompanied by a clear rationale.  The lack of hearing loss documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

5.  Then, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



